RENDERED: APRIL 22, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2019-CA-1666-MR

ELIZABETH WEAVER                                   APPELLANT


           APPEAL FROM KENTON CIRCUIT COURT
v.       HONORABLE GREGORY M. BARTLETT, JUDGE
                 ACTION NO. 16-CR-00844


COMMONWEALTH OF KENTUCKY                            APPELLEE

AND


                    NO. 2020-CA-0196-MR

ELIZABETH WEAVER                                   APPELLANT


           APPEAL FROM GRANT CIRCUIT COURT
v.      HONORABLE REBECCA LESLIE KNIGHT, JUDGE
                 ACTION NO. 16-CR-00064


COMMONWEALTH OF KENTUCKY                            APPELLEE
                                OPINION
                  AFFIRMING IN PART, VACATING IN PART,
                           AND REMANDING

                                   ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Elizabeth Weaver appeals from the revocation of her

probation in two different cases which were consolidated for our review. We

affirm the Kenton Circuit Court’s order revoking probation as the oral and written

findings were sufficient to allow revocation pursuant to Kentucky Revised Statutes

(KRS) 439.3106; we vacate and remand the Grant Circuit Court’s order revoking

probation as that circuit court made insufficient findings, relying entirely on the

fact that Weaver’s probation was revoked in Kenton Circuit Court to justify its

revocation.

              In 2016, in Grant County, Weaver was arrested for possession of a

controlled substance in the first degree, possession of drug paraphernalia, and

tampering with physical evidence. These charges resulted in case number 16-CR-

00064 (the Grant case).

              Later in 2016, in Kenton County, Weaver was charged with

promoting contraband for introducing drugs into the jail. This charge resulted in

case number 16-CR-00844 (the Kenton case).




                                         -2-
             Although the Kenton case was initiated later in time for events that

took place after Weaver was charged in the Grant case, the Kenton case was

resolved first. In 2017, in the Kenton case, Weaver pled guilty to the charge of

promoting contraband in the first degree and was sentenced to four years of

incarceration to be served consecutively to any sentence in the Grant case,

probated for four years. In 2018, in the Grant case, Weaver pled guilty to the

charges of possession of a controlled substance in the first degree, possession of

drug paraphernalia, and tampering with physical evidence and was sentenced to a

total of five years of incarceration, probated for five years. In both cases,

Weaver’s conditions of probation required her to report to Probation and Parole

and not commit any other offenses.

             After Weaver was placed on probation, she asked to have her

probation transferred to Ohio. Ohio accepted the transfer and supervised Weaver

for the next two years.

             In the Kenton case, in January 2019, Probation and Parole apparently

filed a violation of supervision report and a warrant for Weaver’s arrest was issued

in Kentucky. It appears that this violation of supervision report was based upon

new offenses Weaver committed. However, the violation of supervision report and

accompanying affidavit are missing from the record.




                                          -3-
             In June 2019, Probation and Parole filed violation of supervision

reports in both the Kenton case and in the Grant case. In the Grant case, the

violation of supervision report stated that in June 2019, Probation and Parole

received notice from Ohio that Weaver had absconded from supervision and that a

January 2019 records check had revealed that Weaver was found guilty in April

2019 on two misdemeanors in Grant County: (1) a March 2018 public intoxication

offense; and (2) an October 2017 driving under the influence offense. Probation

and Parole recommended revocation.

             In the Kenton case, the violation of supervision report indicated that it

was supplemental to the report filed in January 2019. It quoted from a violation

report from Ohio received through the interstate offender tracking system:

             On 5/22/19 this officer spoke with the offender by phone
             and advised her of the probation violation warrant from
             Kentucky. She was instructed to turn herself in by
             5/24/19 to Kentucky. The offender stated that she would
             do so. On 5/29/19 a check of warrants and KY Vinelink
             revealed the PV warrant was still active and the offender
             was not in custody. On 5/29/19 this officer attempted to
             contact the offender by phone to no avail and left a
             voicemail instructing her to turn herself in on KY’s
             warrant. On 6/4/19 this officer along with officers of the
             Cincinnati Police Department attempted to make contact
             with the offender at her last known address . . . [in]
             Cincinnati, OH. No one answered the door and a card
             was left instructing the offender to report on 6/5/19. The
             offender failed to report as instructed. On 6/5/19 the
             offender’s boyfriend . . . (and also the homeowner) left a
             voicemail stating the parole officers were not permitted
             to be on his property and if it occurs again he would file

                                         -4-
               criminal trespassing charges. Also, on 6/5/19 the
               offender sent a text message to this officer stating “I am
               sorry, My Uncle passed away the Morning I was to come
               in that Day. Im definitely turning myself in. I don’t have
               a car n I’m stuck.” [sic] Based on the offender’s failure
               to report along with her placement sponsor’s refusal to
               allow officers on the property, the offender is an
               absconder.

Probation and Parole requested revocation.

               The revocation of probation hearing was held first in the Kenton case.

During the hearing held on September 30, 2019, Weaver stipulated to the violation.

The Commonwealth requested revocation while Weaver’s counsel requested that

the circuit court grant Weaver a sanction. The Commonwealth argued Weaver was

a danger to the public because she drove while intoxicated and it appeared she

could not be supervised. Weaver’s counsel argued Weaver had made an effort,

completing a rehab program while on supervision, and that she had a substantial

period of compliance before she violated, and was not unable to comply with

supervision.

               The Grant Circuit Court responded as follows:

               Here’s the problem in a nutshell. She doesn’t report to
               the people she’s supposed to report to, to keep her out of
               jail. It’s that simple. Stay out of jail by reporting to a
               probation officer. She can’t do it. Now she’s here for
               promoting contraband into the Kenton County Jail, a very
               serious charge. The stipulation to violation, the sentence
               will be served. . . . Someone almost died from her
               promoting contraband in the jail.


                                          -5-
             Following the hearing, in its written order the Kenton Circuit Court

noted that Weaver stipulated that she violated the conditions of her probation and

made the following findings of fact:

                   The Court finds that the Defendant violated her
             probation by absconding.

                    The Court further finds that revocation of
             probation is required due to the Defendant’s failure to
             comply with the conditions of supervision; such failure
             constitutes a significant risk to the community at large;
             and, the Defendant cannot be appropriately managed in
             the community.

The circuit court then concluded that Weaver violated the conditions of probation

and revoked Weaver’s probation and sentenced her to serve her four-year sentence

consecutively to that in the Grant case.

             In the Grant case, a probation revocation hearing was held on October

23, 2019. The Commonwealth attorney told the Grant Circuit Court that he and

Weaver’s attorney had explained to her she could not continue on probation

because she was now a state inmate pursuant to having her probation revoked on

the Kenton case. Weaver admitted to the public intoxication and DUI convictions

and admitted to absconding since June 2019. After confirming that Weaver was

waiving her right to a full hearing and admitting to the violations, the Grant Circuit

Court announced: “Now Ms. Weaver, there is nothing else I can do except revoke

your probation.”


                                           -6-
             Following the hearing, in its written order the Grant Circuit Court

stated as follows:

                    The Defendant having stipulated to violations of
             the conditions of her probation, namely: (1) Receiving
             New Misdemeanor Conviction – Public Intoxication; (2)
             Receiving New Misdemeanor Conviction – DUI,
             Aggravator, 1st Offense; and (3) Absconding
             Supervision; the Court having found the Defendant’s
             failure to comply with the conditions of supervision
             constitutes a significant risk to the community at large
             and the Defendant cannot be appropriately managed in
             the community, and being otherwise advised,

                  IT IS THEREFORE ORDERED AND
             ADJUDGED that the Commonwealth’s Motion to
             Revoke Defendant’s Probation be and the same is hereby
             GRANTED.

The circuit court ordered that Weaver serve the balance of her five-year sentence.

             In both the Kenton and Grant cases, Weaver argues that although the

circuit court orders stated the requisite statutory language required for revocation

of probation pursuant to KRS 439.3106, in neither case did the circuit court make

the needed factual findings to support its decision. She requests that her cases be

reversed for an actual consideration of these factors and on remand that the circuit

courts make express findings as to both elements and make a conclusion as to

whether revocation or a lesser sanction, such as drug rehabilitation, should be

imposed.




                                         -7-
             The Commonwealth argues that Weaver failed to preserve the error in

each revocation proceeding by not seeking factual findings as to each factor and

argues reversal is not appropriate under the palpable error standard.

             “A decision to revoke probation is reviewed for an abuse of

discretion.” Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014). “The

test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).

             As an initial matter, we must first address the Commonwealth’s

arguments that whatever errors may have taken place, reversal is not appropriate

because Weaver’s errors are unpreserved because she did not request findings

pursuant to KRS 439.3106 and she cannot establish palpable error because any

errors do not rise to the level of manifest injustice. We disagree that such a

standard precludes relief. As noted in Walker v. Commonwealth, 588 S.W.3d 453,

459 (Ky.App. 2019), Burnett v. Commonwealth, 538 S.W.3d 322, 324-25

(Ky.App. 2017), and Lainhart v. Commonwealth, 534 S.W.3d 234, 238 (Ky.App.

2017), whether the abuse of discretion or palpable error standard of review applies,

a failure to make the appropriate findings requires that the decision revoking

probation be vacated for the appropriate full consideration of the statutory criteria




                                          -8-
and the making of appropriate findings. Of course, if no error took place in

making appropriate findings, there is no abuse of discretion.

             Previous cases have amply explained the changes to the probation

revocation process. See generally Andrews, 448 S.W.3d at 777-80; Helms v.

Commonwealth, 475 S.W.3d 637, 641-45 (Ky.App. 2015) (both discussing the

statutory changes and interpretations of these changes by our appellate Courts). It

suffices to say that a violation of probation is no longer sufficient in and of itself to

justify revocation. As stated in KRS 533.040(2) a court can “determine[]

that a defendant violated the conditions of his probation . . . but reinstate[]

probation[.]” The consideration of whether upon violation probation should be

revoked or reinstated is controlled by KRS 439.3106(1). It states:

             Supervised individuals shall be subject to:

                 (a) Violation revocation proceedings and possible
                     incarceration for failure to comply with the
                     conditions of supervision when such failure
                     constitutes a significant risk to prior victims of the
                     supervised individual or the community at large,
                     and cannot be appropriately managed in the
                     community; or

                 (b) Sanctions other than revocation and incarceration
                     as appropriate to the severity of the violation
                     behavior, the risk of future criminal behavior by
                     the offender, and the need for, and availability of,
                     interventions which may assist the offender to
                     remain compliant and crime-free in the
                     community.


                                           -9-
Id. Accordingly, “[t]here must be proof in the record established by a

preponderance of the evidence that a defendant violated the terms of his release

and the statutory criteria for revocation has been met.” Helms, 475 S.W.3d at 645.

Both criteria contained in KRS 439.3106(1)(a) must be established. Andrews, 448

S.W.3d at 780; Price v. Commonwealth, 534 S.W.3d 805, 807 (Ky.App. 2017).

             Specific findings of fact addressing the statutory criteria may be either

written or oral. Commonwealth v. Alleman, 306 S.W.3d 484, 487-88 (Ky. 2010).

Appellate courts should “look to both the written and oral findings in conjunction

with one another and not separately in a vacuum.” Commonwealth v. Gilmore, 587

S.W.3d 627, 630 (Ky. 2019).

             KRS 439.3106 as interpreted by our case law only requires that the

combination of the circuit court’s written and oral findings demonstrate that “the

court considered all the evidence and the specific requirements of [the statute]

before deciding to revoke [the probationer’s] probation.” Gilmore, 587 S.W.3d at

631. If such a decision is made and it is supported by the evidence of record, then

no abuse of discretion has occurred. Id.

             As noted in Andrews, 448 S.W.3d at 778, “[c]ertain violations . . .

require the probation officer to submit the matter to the trial court without the

possibility of imposing graduated sanctions.” (Footnote omitted.) Both

absconding and DUI are violations of that type. 501 Kentucky Administrative


                                         -10-
Regulations (KAR) 6:250 § 2(2)(b)1. and 6. While the circuit court must still

consider graduated sanctions after any type of violation, these types of violations

generally pose a greater risk to the public and are less amenable to being addressed

outside of incarceration.

                It is also appropriate for a court to consider the probationer’s criminal

history as part of its risk assessment. As noted in Andrews, 448 S.W.3d at 780,

“[w]hile Andrews’s criminal history could not be the sole basis for his revocation,

it was appropriately considered when assessing the risk posed by his continued

probation.”

                In the Kenton case, there is no question that Weaver violated the

terms of her probation as she admitted to absconding and committing DUI and

public intoxication. Weaver’s violations for absconding and committing DUI are

very serious.

                The only question is whether the Kenton Circuit Court’s oral findings

and written findings when combined constitute adequate findings under KRS

439.3106(1). The Kenton Circuit Court orally found that Weaver did not report

and could not report and was on probation for a very serious charge; it made

written findings that Weaver had violated her probation by absconding, her failure

to comply with the conditions of supervision constituted a significant risk to the

community, and she could not be appropriately managed in the community. While


                                            -11-
best practices would dictate that the Kenton Circuit Court “connect the dots” a

little more by explaining how serious absconding is and that absconding and being

on probation for a serious charge in combination made Weaver a significant risk to

the community and her absconding prevented her from being appropriately

managed in the community, we are satisfied that the circuit court did enough to

communicate that in accordance with Gilmore. Less needed to be said due to the

very nature of the absconding charge being found. We are satisfied that the

collective findings that the circuit court made were sufficient.

             Although the Kenton Circuit Court did not think reinstatement of

probation was appropriate, this does not mean that at some future point that shock

probation or graduated sanctions might not be appropriate. We urge courts to

consider sanctions which may rein in violative behavior without fully revoking

probation but recognize whether such an option is appropriate in a given case is

within the circuit court’s discretion. For example, a new condition placing her in

an inpatient program for substance abuse could be appropriate for Weaver in the

future. See KRS 439.3106(2).

             In the Grant case, the situation is very different. In addition to the

general arguments made in each case, Weaver also argues that the conclusion that

she was not eligible for probation because she was a state inmate was patently




                                         -12-
untrue as if probation was continued, pursuant to KRS 533.040(3) she would have

to serve it concurrently with her prison sentence.

             The Commonwealth argues that Weaver invited the Grant Circuit

Court to commit error in not evaluating the factors where her counsel agreed with

the Commonwealth that probation was no longer an option, resulting in her

affirmative waiver of any error.

             In her reply brief, Weaver argues that she did not knowingly

relinquish her right to have probation considered in the Grant case and it would be

appropriate to consider the ineffective assistance of her counsel in this appeal.

             As explained supra, a violation of probation does not mean that

revocation is required. Weaver is correct that pursuant to KRS 533.040(3), “[a]

sentence of probation or conditional discharge shall run concurrently with any

federal or state jail, prison, or parole term for another offense to which the

defendant is or becomes subject during the period, unless the sentence of probation

or conditional discharge is revoked.” See Conrad v. Evridge, 315 S.W.3d 313,

317-18 (Ky. 2010) (providing an example of a probationer who was incarcerated

on new charges whose probation was reinstated with the modification that he

would spend the rest of his probation in jail). Additionally, the Commonwealth

has all but conceded that the advice Weaver received from her own counsel and the




                                         -13-
prosecutor was incorrect and the Grant Circuit Court was not obligated to revoke

Weaver’s probation just because it was revoked in the Kenton case.

             We disagree that Weaver affirmatively waived her rights because her

counsel invited the erroneous ruling by the Grant Circuit Court. A

misunderstanding of the law is not a product of strategy. Additionally, this error

was apparently a joint product of both the prosecution and defense attorney, which

influenced what the judge understood could be done. Therefore, this

misunderstanding had real consequences as all the evidence suggests that going

forward, the Grant Circuit Court did not realize it had the discretion to do anything

other than revoke Weaver’s probation.

             In considering oral and written findings together, we are convinced

the Grant Circuit Court, albeit unknowingly, abused its discretion in not

considering whether to revoke or reinstate Weaver’s probation, failing to make the

necessary findings under KRS 439.3106(1)(a) and, instead, simply deciding that

what happened in another case controlled the outcome here. The written findings

which listed the probation violations and then perfunctorily recited the statutory

language cannot negate the Grant Circuit Court’s unequivocal oral pronouncement

that it had no choice. “Therefore, we hold that under either an abuse of discretion

or palpable error standard of review, the circuit court’s decisions must be vacated

for full consideration of the statutory criteria and the entry of appropriate


                                         -14-
findings[.]” Walker, 588 S.W.3d at 459. On remand, a new probation revocation

hearing must be held before the Grant Circuit Court at which time counsel may

present testimony and make arguments as to why Weaver’s probation, despite her

admitted violations, should not be revoked.

            Accordingly, as to these orders revoking Weaver’s probation, we

affirm the Kenton Circuit Court’s order, and vacate and remand the Grant Circuit

Court’s order.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEFS FOR APPELLEE:

Aaron Reed Baker                         Daniel Cameron
Frankfort, Kentucky                      Attorney General of Kentucky

                                         Emily Bedelle Lucas
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -15-